Citation Nr: 1204583	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.

On his May 2008 formal appeal, Form 9, the Veteran requested a hearing at his local regional office.  In October 2011, he was sent notice that his hearing would take place on December 2, 2011.  However, the Veteran did not appear for the hearing and has not requested that the hearing be rescheduled.  Thus, the Board finds that a new hearing need not be scheduled in this case.


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran does not have a currently diagnosed low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to the initial February 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In March 2006, as demonstrated in the Veteran's Virtual VA claims file, the Veteran was sent a letter advising him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  While it appears that the Veteran's complete, official service treatment records have not been obtained, with notice to the Veteran of that development in January 2007 with request that he send any further records he might hold, the record contains three voluminous folders of service treatment records that appear to be originals.  These records also demonstrate multiple episodes of low back pain, as the Veteran contends occurred in service.  Thus, it appears that the majority of the Veteran's service treatment records are available for review.  That being said, the Board notes that in this circumstance, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Finally, the Veteran has not identified any additional, outstanding post-service records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in May 2006 and in March 2011 in order to adjudicate his service connection claim.  In this regard, the Board finds that the March 2011 proffered opinion regarding the etiology of the Veteran's low back disability was based on an interview with the Veteran, a review of the record, and a full examination.   Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he injured his back in service while working as a carpenter aboard ships in the U.S. Coast Guard and engaging in the day-to-day demands of his duties.  He contends that he currently suffers from chronic back pain and thus, service connection for a low back disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records demonstrate ongoing diagnoses and treatment for back pain throughout the Veteran's service.  Specifically, they reflect that in February 1987, the Veteran reported having low back pain.  He had been completing a lot of bending during the day time.  He denied a history of back problems.  There was pain in the center of the low back with no muscle tightness.  There was slight pain on palpation.  The assessment was lower back strain and he was prescribed Motrin and heat therapy.  In February 1988, the Veteran had had back pain for one week in the sacral-iliac region.  He had good range of motion and intact reflexes.  The assessment was acute back strain.  Two days later, the back strain was found to be resolving.  On April 1988 periodic examination, it was noted that the Veteran had had an acute back strain that was now resolved.  In November 1994, the Veteran had neck and low back pain following a motor vehicle accident.  He was assessed to have suffered strains to his cervical and lumbar spine.  He was prescribed Motrin and Flexeril.  On follow-up examination, physical examination resulted in the assessment of resolving paraspinal muscle strains.  On March 1995 periodic examination, the Veteran reported having low back pain every once in a while.  In August 1995, the Veteran reported having muscle pain in the low back following a recent gym exercise.  There was general tenderness at the lower left quadrant of the back, with full range of motion.  The assessment was a muscle spasm.  In March 1998, the Veteran reported having mild back pain that was slowly growing worse.  He had been using a heating pad and pain medication with little relief.  He did not recall a lifting or straining trauma.  Range of motion was decreased on flexion.  There was mild pain on deep palpation.  The assessment was possible lumbar strain.  In March 1999, the Veteran reported having low back pain.  He had a sharp pain on bending motions and his waterbed made it worse.  Physical examination showed a slight muscle spasm on deep palpation of the right lower sides.  The assessment was muscle spasm, low back.  On September 1999 periodic examination, the Veteran denied having any low back pain or problems.  In May 2000, the Veteran reported having low back pain for many years.  Physical examination resulted in a finding of low back pain.  He was prescribed Motrin and returned to full duty.  

Furthermore, in November 2001, the Veteran was seen for chronic low back pain that had begun one week previously.  He had had back pain on and off for ten to fifteen years.  Physical examination resulted in the assessment of low back pain, nonradicular.  Range of motion and motor examination were normal, though there was pain on motion.  Motrin had provided mild relief.  An associated record showed the assessment was somatic dysfunction.  An X-ray of the lumbar spine was noted to show mild degenerative disc disease at L2.  He was prescribed Motrin and heat pad therapy.  On June 2003 periodic examination, the Veteran was descried has suffering from occasional low back strains.  In March 2005, the Veteran reported having a long history of recurrent back pain which usually resolved with Motrin.  He denied any radiation or numbness.  Palpation of the spine showed minimal spasm located post L4, L5.  The diagnosis was lumbago.  A May 2005 record reflects an ongoing diagnosis of lumbago.  On June 2005 retirement examination, the Veteran reported having low back pain almost daily, with numbness when falling asleep.  No abnormality of the back was found or diagnosed

Post-service treatment records reflect that on March 2006 VA examination, the Veteran reported that as a welder in the Coast Guard, his duties included bending and lifting which caused his back pain.  His current back pain was intermittent and moderate.  He had flare-ups two to three times per week and would use a back brace.  He took Motrin for relief.  His back pain limited his ability to work as a cabinet maker and to partake in sports and recreational activities.  Inspection of the spine showed some tenderness to palpation.  Range of motion was not limited due to pain, though there was pain on right lateral flexion.  X-ray examination showed a normal lumbar spine.  The assessment was lumbago.

In June 2008, the Veteran's chiropractor submitted a statement that he had treated the Veteran for low back pain and right leg pain that suggested sciatica.  There had been loss of right Achilles tendon reflex and positive straight leg raising.  X-rays had shown the presence of disc degeneration at L5 and slight retrolysthesis of L5 on S1.  Examination had suggested possible disc syndrome.  It was his opinion that the Veteran would continue to experience acute low back episodes due to the disc degeneration and due to his weight.  

On March 2011 VA examination, the Veteran stated that there had been no specific injury to his low back, but that the duties that he completed onboard ships in service had contributed to his low back pain.  He had pain on prolonged sitting, lifting greater than 80 pounds, and sometimes from just lying in bed.  Completing yard work or twisting the wrong way would cause a flare-up.  He reported that Ibuprofen helped his back pain.  He reported that after he had retired from service, he had done something to his back that had tweaked it the wrong way, with accompanying symptoms of sciatica.  He had sought treatment from a chiropractor and after a number of weeks, the symptoms had resolved.  Physical examination showed no abnormality related to the low back.  X-ray examination showed a normal lumbar spine.  The examiner reviewed the Veteran's service treatment records, notating each indication of low back pain with the accompanying diagnosis.  The examiner also noted the June 2008 letter received from the Veteran's chiropractor.  The examiner concluded that despite the Veteran's subjective complaints, there was simply no objective evidence to support a diagnosis of a lumbar spine condition or of a peripheral nerve condition at that time.  

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a low back disability and, therefore absent the presence of a current disability, service connection cannot be granted.  In support of that conclusion are the two VA examinations conducted in 2006 and again in 2011 which, after complete physical examination of the Veteran with X-rays taken, failed to show any objective evidence of a lumbar spine disability other than low back pain, or, lumbago.  Moreover, the Veteran's service treatment records were reviewed when making such determinations, however, it was apparent that any lumbar strain or diagnosis suffered in service had resolved in the interim years.  Such was also determined to be the case with regard to the Veteran's history of low back pain and diagnoses as documented by his chiropractor in June 2008.  Although the chiropractor found evidence of a possible lumbar spine disability with a neurological component, the Veteran reported to the March 2011 VA examiner that those symptoms had resolved a number of weeks after seeking chiropractic care.  Thus, it appeared to the 2011 VA examiner that the symptoms suffered in 2008 had resolved with no residual disability.  That conclusion, supported by objective physical examination of the Veteran's spine, thus renders the 2008 opinion that the Veteran suffered from a low back disability less probative as it is clear from the subsequent medical evidence that the low back pathology from which the Veteran may have suffered in 2008 had since resolved.  Significantly, although the chiropractor referenced a X-ray examination showing a lumbar spine disability, that X-ray has not been submitted to the Board nor has the Veteran provided the appropriate release to retrieve the X-ray.  

In that regard, aside from the chiropractor's statement, there are no supporting medical records of record documenting a low back disability at any time during the appeal period.  Furthermore, X-rays taken prior to and after 2008 showed no lumbar spine abnormality and such results are highly probative due to their consistency.   Accordingly, the Board finds that the competent, probative, and persuasive evidence of record does not demonstrate the existence of a current low back disability.  In so finding, the Board places great probative weight on the VA treatment records and examinations documenting a normal lumbar spine when compared to the absence of any objective VA or private treatment records demonstrating a current, chronic lumbar spine disability.  

The Board notes that the Veteran is competent to state that he suffers from low back pain.   However, pain is not analogous to disability.  Pain alone, also in this case termed lumbago, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent a diagnosis of a low back disability, service connection cannot be established.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

In addition, the Board notes that the Veteran has contended on his own behalf that he has a low back disability that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the diagnosis and etiology of the Veteran's contended low back condition is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention regarding the occurrence of and current disability are outweighed by the medical evidence of record. 

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


